BERKSHIRE P.
These cases being alike were submitted and considered together.
The only question reserved on the record was the motion to quash the indictments, upon the ground, as it was insisted here, that two distinct offenses are charged in one count in each of the indictments.
The charges in the indictments are, that the defendant, on a certain day, and without having'first procured the proper *523authority according to law, did “ at bis store bouse and dwelling bouse, in Pennsboro, in said county,” sell and offer to sell by retail, spirituous liquors, &c.
It is very evident, I think, that the attorney for the State did not intend to charge two distinct sales at different places, that is, that the defendant sold at his store house and also sold at his dwelling house in Pennsboro, but rather to describe the store and_d welling house (where the sale was made) as constituting one building, and one and the same place. And this, it seems to me, is the proper construction that ought to be applied to the same, especially as it does not appear that the defendant attempted, on- the trial, to show that his store and dwelling house were in fact separate and distinct buildings or places.
I think the judgments ought to be affirmed with costs and damages.
The other judges concurred.
Judgment affirmed.